internal_revenue_service number release date index number --------------------------------- --------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc tege eoeg et1 plr-152008-07 date date key firm ----------------------------------- -------------------------------------------- ---------------------------------------------- ----------------------------------------- worker ------------------------ ------------------------------------------- ---------------------------------------------- ------------------------------------------ x ---------------------------------------- y ------------------ dear -------------- this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services he provided to the firm the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages plr-152008-07 the information provided by both the firm and the worker is in substantial agreement according to the facts made available to us the firm is a federal_agency that provides health care in a hospital setting the worker provided services as a medical technologist at the firm’s location pursuant to successive service orders during the period x previously the worker performed the same services for the firm during the earlier period y but was treated as an employee for employment_tax purposes as a medical technologist the worker performed clinical laboratory testing which would assist physicians in their diagnosis and prognosis he received a complete orientation to each laboratory department by the firm and was also given a competency assessment the worker’s services were under the review of a laboratory supervisor the supervisor assigned the worker to a specific department each day for which he was scheduled to work and the worker followed procedures outlined in the department’s procedure manual the worker states that he was required to attend all staff meetings and was also required to submit all lab reports the worker provided his services personally and did not engage or pay helpers to assist him the worker did not perform similar services for others and did not advertise his services both the firm and the worker indicate that either party could terminate the agreement for services at any time without incurring liability although the firm stated that termination also required two-week notice the firm provided all the supplies equipment materials and property needed by the worker in the performance of his services the worker did not incur any expenses performing his services for the firm the worker did not receive benefits from the firm such as paid leave or holidays the worker was required to record his time on a sign in sheet and would then submit an invoice to the firm the worker was paid an hourly rate for his services the worker states the firm represented the worker to customers as an employee and that there were no substantive differences between the worker and other workers performing the same services that the firm classified as employees the firm states it represented the worker as a contractor to its customers but the firm agrees with the worker that the services performed by the worker during period x were the same a sec_1 the service orders attached general guidelines from the federal acquisition regulations that permit the government in event of contract nonperformance to demand specific performance under the contract adjust the contract_price pass any costs incurred by the government to perform the contract to the contractor or terminate the contract however these regulations do not address the treatment of the worker for employment_tax purposes and the specific response by the worker and the firm supervisor do not indicate that such general provisions had any relevance to the specific relationship plr-152008-07 those performed during the earlier period y when the worker was also treated as an employee sec_3121 of the internal_revenue_code the code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guidance for determining the existence of that status is found in two substantially_similar sections of the applicable employment_tax regulations sec_31_3121_d_-1 relating to the federal_insurance_contributions_act fica and sec_31_3401_c_-1 relating to federal_income_tax withholding sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer-employee exists when the person for whom the services are performed has the right to direct and control the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists it is of no consequence that the employee is designated as partner co-adventurer agent or independent_contractor or the like in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral control financial control and the relationship of the parties behavioral control is evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial control is evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker’s activities these factors plr-152008-07 include whether a worker has made a significant investment has unreimbursed expenses and makes services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by the parties’ agreements and actions with respect to each other including facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient’s regular business activities based on the information submitted it is determined that the services performed by the worker are sufficiently subject_to the direction and control of the firm to establish an employer-employee relationship the facts provided by the firm and the worker indicate that the firm gave instructions and training set the schedules and work demands resolved problems and generally established the manner in which he performed his work the worker did not have a significant investment or opportunity for profit or loss he was paid an hourly wage the firm provided all supplies and equipment while some of the language in the service orders and the absence of any employee_benefits may indicate an intent to establish an independent_contractor relationship the weight of the evidence regarding the actual facts of the relationship between the firm and the worker indicate the requisite level of control to establish a relationship of employee and employer accordingly it is held that the worker was the firm’s employee during period x and that amounts paid to the worker for services provided during such period x were wages subject_to fica tax and federal_income_tax withholding sec_3306 of the code pertaining to the futa provides that service performed in the employ of the united_states government are excepted from the definition of employment the conclusions in this letter are applicable to any individuals engaged by the firm under substantially_similar circumstances plr-152008-07 this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent sincerely janine cook chief employment_tax branch division counsel associate chief_counsel tax exempt and government entities enclosure copy of ruling letter for purposes
